PER CURIAM.
Appellant was convicted in the court below of robbery and sentenced to three to ten years’ confinement. The District Court appointed James R. Kirkland, Esq., an experienced counselor at this bar, to represent appellant on this appeal.
We have gone carefully over the record, and we find that the so-called bill of exceptions contains no exceptions taken to any ruling of the court in the trial, and an examination of-the bill satisfies us-the trial was in all respects fair. Mr. Kirkland, after laborious work to discover some proper ground on which to urge a reversal, has frankly stated that his conclusion is that there is nothing for this court now to review. The judgment of the court below is, therefore, affirmed.
Affirmed.